IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-92,944-01 & WR-92,944-02


                        EX PARTE DAYVEON THOMAS, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. W219-81120-2020-HC & W219-81121-2020-HC
               IN THE 219TH DISTRICT COURT FROM COLLIN COUNTY


       Per curiam. YEARY , J. filed a dissenting opinion. KELLER, P.J. dissented.

                                          OPINION

       Applicant pleaded guilty and was convicted of aggravated robbery and sentenced to fifteen

years’ imprisonment in both of these cause numbers. Applicant filed these applications for writs of

habeas corpus in the county of conviction, and the district clerk forwarded them to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that plea was involuntary because he was not aware that the weapon used

in these offenses was not a firearm as alleged in the indictment. The State agrees. Based on the

record, the trial court has determined that Applicant’s plea was involuntary.

       Relief is granted. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014), Brady v. United

States, 397 U.S. 742 (1970). The judgments in cause numbers 219-81120-2020 and 219-81121-
                                                                                                    2

2020 in the 219th District Court of Collin County are set aside, and Applicant is remanded to the

custody of the Sheriff of Collin County to answer the charges as set out in the indictments. The trial

court shall issue any necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:                                     October 20, 2021
Do not publish